Citation Nr: 0025840	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-08 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than October 22, 
1998 for a 100 percent rating for the service-connected post 
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel






INTRODUCTION

The veteran had active military service from June 1967 to 
June 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Houston Regional Office (RO) November 1998 rating decision 
which increased the rating of the service-connected PTSD from 
70 to 100 percent, effective October 22, 1998.

The evidence of record indicates that the veteran may have 
received outpatient psychiatric treatment after July 1992, 
but medical records documenting such treatment are not in the 
claims file.  When VA is on notice of the existence and 
relevance of evidence, it must obtain same prior to issuing a 
decision.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Nevertheless, in view of the favorable resolution of the 
veteran's appeal below, it is clear that he has not been 
prejudiced by the fact that complete treatment records from 
July 1992 to the present have not been associated with the 
claims file.  See Bernard v. Brown, 4 Vet. App. 383 (1993)

By rating decision in March 1999, the RO declined to reopen 
the veteran's claim of service connection for tinnitus; 
timely notice of disagreement (NOD) therewith was received in 
May 1999, but no statement of the case (SOC) has been issued 
to date.  Accordingly, appellate consideration of that matter 
is held in abeyance pending completion of the development 
requested in the remand below.


FINDING OF FACT

It is factually ascertainable from the medical evidence of 
record that the veteran's service-connected PTSD has been 
manifested by severe symptoms, including nightmares, social 
isolation, inability to interact even with close relatives, 
depression, flashbacks, increased startle response, and 
outbursts of anger and violence; it has resulted in his 
virtual isolation in the community and rendered him 
unemployable since July 20, 1992, the date of his VA hospital 
admission.

CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
the schedular criteria for a 100 percent rating for PTSD have 
been met, effective July 20, 1992, the date of his VA 
hospital admission.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.400(o)(2), 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a claim 
reopened after final adjudication, or a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of the receipt of the 
application therefor.  38 U.S.C.A. § 5110(a) (West 1991).  
This statutory provision is implemented by regulation which 
provides that the effective date for compensation will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400.

The effective date of an award of increased compensation will 
be the earliest date it is factually ascertainable that an 
increase in disability had occurred if a claim is received 
within 1 year of such date; otherwise, the effective date 
will not be earlier than the date of receipt of application 
therefor.  38 C.F.R. § 3.400(o)(2).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. 
§ 3.157(a) (1999).  Once a formal claim for compensation has 
been allowed, receipt of one of the following will be 
accepted as an informal claim for increased benefits:  the 
date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  38 C.F.R. 
§ 3.157(b)(1).  The provisions of this paragraph apply only 
when such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital admission.  Id.

Historically, service connection for PTSD was granted by RO 
rating decision in September 1991, and a 30 percent rating 
was assigned, effective Apri1 l9, 1988.  The veteran did not 
appeal the evaluation assigned his PTSD or the effective date 
of the award of service connection.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.201, 20.302, 20.304 (1999).  

On July 24, 1992, the veteran filed a claim of increased 
rating for his service-connected PTSD, indicating that he was 
admitted to a VA hospital on July 20, 1992.  His claim was 
denied by RO rating decision in March 1993.  A timely notice 
of disagreement with that decision was received in June 1993, 
a statement of the case was issued in August 1993, and a 
timely substantive appeal was received in September 1993.  
The increased rating claim was remanded by the Board in March 
1996 and August 1997 for additional development of the 
evidence.  By RO rating decision in August 1996, the rating 
of his PTSD was increased from 30 to 70 percent, effective 
March 21, 1994, and by rating decision in November 1998, the 
rating thereof was increased to 100 percent, effective 
October 22, 1998, the date of most recent VA psychiatric 
examination.

The veteran perfected his appeal from the November 1998 
rating decision, increasing the rating of his PTSD from 70 to 
100 percent, regarding the effective date of the award of the 
100 percent rating, consistent with Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) (overruling West v. Brown, 
7 Vet. App. 329 (1995) that an NOD to a service connection 
claim translated into a NOD for other "down-stream 
element[s]" such as the evaluation assigned or the effective 
date of the award, and now requiring a veteran to file an NOD 
with regard to an element of a claim--such as the effective 
date--which was not considered during the appeal stemming 
from the NOD regarding an increased rating).  As his claim 
has been open since the filing of the increased rating claim 
in July 1992, however, the Board must determine whether the 
evidence establishes entitlement to a 100 percent rating for 
the period from July 1992 (the date of receipt of the 
increased rating claim/date of hospital admission, consistent 
with 38 C.F.R. § 3.400(o)(2)) to October 22, 1998 (the date 
on which the maximum available rating became effective).

VA hospitalization records from July 20 to July 27, 1992 
document treatment for symptoms including insomnia, 
depression, nightmares, social withdrawal, crying spells, 
decreased appetite and energy level, and impaired memory and 
concentration.  During his hospitalization, the veteran 
indicated that he was last hospitalized, with similar 
symptoms, in 1988.  On hospital discharge, PTSD, substance 
abuse, and personality disorder with antisocial traits were 
diagnosed, and a Global Assessment of Functioning (GAF) score 
of 55 was assigned.

On VA psychiatric examination in November 1992, including a 
review of the claims file, the examiner noted that the 
veteran continued to experience the same symptoms as he did 
during psychiatric hospitalization in July 1992.  He reported 
difficulty sleeping, poor appetite, increased startle 
response, auditory hallucinations, outbursts of anger and 
violence, including toward his elderly father, and inability 
to control his emotions.  His affect was described as 
constricted and dysphoric, and his concentration was 
impaired.  PTSD, substance abuse, and personality disorder 
(by history) were diagnosed.  

VA hospitalization records from March to April 1994 document 
treatment due to the veteran's symptoms including increased 
anger and violence, social isolation, difficulty relating to 
other people (including his children) and increased 
consumption of drugs and alcohol.  During such 
hospitalization, it was noted that he was separated from his 
second spouse.  On hospital discharge, substance abuse, PTSD, 
and personality disorder were diagnosed, and a GAF score of 
50/65 was assigned.

On VA psychiatric examination in June 1996, including a 
review of the claims file, the veteran reported experiencing 
nervousness, poor sleep, short-term memory impairment, 
outbursts of anger and violence, inability to trust people 
and interact with others, and feeling that he was unable to 
cope with his problems; reportedly, he lived alone and had 
difficulty interacting, even with his children; the examiner 
noted that the claims file reflected that the veteran 
received outpatient treatment at the Beaumont outpatient 
clinic, but records documenting such treatment were not in 
the claims file.  On examination, the veteran was agitated 
and tense, but he calmed down during the interview; he was 
angry, irritable, and dysphoric, and his affect was 
constricted (but appropriate to the expressed though-
content).  PTSD, substance abuse (in early remission), and 
personality disorder were diagnosed, and a GAF of 45 was 
assigned.  The examiner indicated that the veteran's PTSD 
appeared to aggravate his substance abuse; he opined that 
PTSD-related impairment was "at least" considerable but 
"probably" severe; although he had substance abuse and 
personality disorder which complicated his clinical status, 
the evidence in the claims file suggested his 
"considerable" to "severe" impairment was due to PTSD.  

On VA medical examination in June 1996, the examiner observed 
that the veteran received regular psychiatric treatment at 
the Beaumont facility and was on medication.  The veteran 
indicated that he had not had a steady job since separation 
from service; he indicated that he was separated from his 
second spouse and had two children, but he indicated that he 
could not tolerate being around people.  In pertinent part, 
PTSD and substance abuse were diagnosed.

Pursuant to the August 1997 Board remand, another VA 
psychiatric examination was performed in October 1998 
(including and reflecting the examiner's review of the 
complete claims file); the examiner noted the veteran's 
contact with psychiatry since a VA psychiatric examination in 
June 1996 consisted of one visit to a clinic in December 
1997.  The veteran reported difficulty sleeping, flashbacks, 
suspiciousness, increased startle response, inability to 
trust and interact with people, social isolation (noting that 
he stayed away even from his children, and that his daughter 
was afraid of him), difficulty controlling his impulses, and 
outbursts of anger and violence; reportedly, he had no 
friends, felt guilty, worthless, and "miserable" most of 
the time, had suicidal ideation, and was only interested in 
being alone.  On examination, he was suspicious, but calmed 
down during the interview; his mood was anxious and 
depressed, attention and concentration were impaired, and 
affect was negative, but there were no signs or symptoms of a 
psychotic process.  PTSD, depressive disorder, substance 
abuse, and personality disorder were diagnosed, and a GAF of 
40 was assigned.  The examiner opined that the veteran's 
psychiatric disability, overall, was productive of 
occupational and social impairment with deficiencies in most 
areas due to symptoms such as suicidal ideation, near 
continuous panic, depression, impaired impulse control, and 
inability to establish and maintain effective relationships 
(he was alienated even from his children); in his opinion, 
the veteran's PTSD symptoms made him unemployable.

As noted above, the evaluation of the veteran's service-
connected PTSD was increased to 100 percent by November 1998 
RO rating decision, effective October 22, 1998, the date of 
the most recent VA psychiatric examination (as the examiner 
explicitly stated, at that time, that the veteran was 
unemployable due to his PTSD). 

The veteran's service-connected PTSD is rated under 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996) (now codified at 
38 C.F.R. § 4.130, Code 9411 (1998)), and a 100 percent 
evaluation is assigned consistent with evidence showing that 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, the veteran has totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran is demonstrably unable to obtain or retain 
employment.

Under the "old" Code 9411, a 50 percent rating is warranted 
where the evidence shows considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships, and because of the psychoneurotic symptoms, 
the reliability, flexibility, and efficiency levels are so 
reduced as to prompt considerable industrial impairment.  

A 70 percent rating is warranted under criteria in effect 
prior to November 7, 1996, when the ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.

In Johnson v. Brown, 7 Vet. App. 95 (1994), the U.S. Court of 
Appeals for Veterans Claims determined that the criteria in 
Code 9411 for a 100 percent disability rating "are each 
independent bases" for granting such rating.  Based on the 
foregoing, the Board finds that the evidence supports a 100 
percent rating for the veteran's service-connected PTSD under 
the "old" Code 9411, effective from the date of his 
hospital admission on July 20, 1992 (his increased rating 
claim was received 4 days after that admission), as it is 
factually ascertainable that the criteria for that rating 
have been met as of that date.  38 C.F.R. § 3.400(o)(2).  

As discussed above, the entirety of the evidence indicates 
that, in addition to his service-connected PTSD, the veteran 
also has nonservice-connected personality disorder and 
substance abuse problems and, as suggested by inpatient 
treatment records and psychiatric examination reports between 
July 1992 and October 1998, at least some of the symptoms of 
the disorders may overlap.  Nevertheless, both the service-
connected and the nonservice-connected disorders have been 
present since July 1992, and at no time during the treatment 
and/or examinations has a physician been able to clearly 
apportion the impairment relating to the veteran's service-
connected PTSD versus that attributable to his nonservice-
connected disorders; thus, resolving the benefit of the doubt 
in his favor, his psychological/mental health impairment, 
overall, is deemed to be due to the service-connected PTSD.  
See Mittleider v. West, 11 Vet. App. 181 (1998).  

Moreover, although the symptoms and impairment relative to 
the veteran's psychiatric disability have been reported and 
recorded with progressively more detail between July 1992 and 
October 1998, as discussed above, and a VA examiner opined, 
explicitly, in October 1998, that he was virtually isolated 
and unemployable due to PTSD, the entirety of the clinical 
evidence indicates that the severity and persistence of the 
pertinent symptoms (including isolation in the community, 
inability to interact even with close relatives, outbursts of 
anger and violence, nightmares, depression, flashbacks, and 
increased startle response), have remained at about a 
constant level since his hospital admission on July 20, 1992; 
the VA examiner did not suggest, in October 1998, that the 
severity of PTSD-related impairment was less severe (and if 
so, to what degree) before October 22, 1998.  Finally, fairly 
constant GAF scores, ranging between 40 and 55 during the 
period from July 1992 to October 1998, also lend support to 
the veteran's claim for an effective date earlier than 
October 1998 for a 100 percent rating of his PTSD.  

In view of the determination herein that a 100 percent 
evaluation is warranted for the veteran's PTSD from July 20, 
1992, under the criteria for rating mental disorders in 
effect prior to November 7, 1996, the Board need not explore 
the propriety of rating him under the criteria effective on 
and after November 7, 1996.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).


ORDER

Entitlement to an earlier effective date for a 100 percent 
rating for service-connected PTSD from July 20, 1992 is 
granted.


REMAND

By rating decision in March 1999, the RO declined to reopen 
the veteran's claim of service connection for tinnitus; 
timely NOD was received in May 1999, but an SOC has not been 
issued to date.  As he initiated a timely appeal under 
applicable regulations, the RO must issue an SOC relative to 
this issue.  Holland v. Brown, 10 Vet. App. 433 (1997) 
(vacating Board decision and remanding matter when VA failed 
to issue a SOC after claimant submitted timely NOD).  As no 
SOC appears to have been issued, the application to reopen 
the claim of service connection for tinnitus remains pending, 
see 38 C.F.R. § 3.160(c) (1999), and requires further action 
by the RO.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26 (1999); see 
also Manlincon v. West, 12 Vet. App. 238 (1999).

To ensure full compliance with due process requirements, the 
application to reopen the claim of service connection for 
tinnitus is REMANDED for the following:

If the RO has not already done so, it 
should issue an SOC to the veteran and 
his representative, addressing the issue 
of whether new and material evidence has 
been submitted to reopen the claim of 
service connection for tinnitus, and 
including citation to all relevant law 
and regulation pertinent to the claim.  
The veteran and his representative must 
be advised of the time limit in which to 
file a substantive appeal.  38 C.F.R. 
§ 20.302(b).  Then, only if an appeal is 
timely perfected, should the issue be 
returned to the Board for further 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
      Veterans Law Judge
	Board of Veterans' Appeals

 
- 9 -


- 1 -


